Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 3, 4, and 6-20 are pending.  Claims 2 and 5 have been canceled.  Note that, Applicant’s response filed 6/18/21 has been entered.  
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 27, 2020.
Objections/Rejections Withdrawn
	The following objections/rejections as set forth in the Office action mailed 2/1/21 have been withdrawn:
	None.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Minton et al (US 4,197,212).

Accordingly, the teachings of Minton et al anticipate the material limitations of the instant claims.  
Alternatively, even if the broad teachings of Minton et al are not sufficient to anticipate the material limitations of the instant claims, it would have been nonetheless obvious to one of ordinary skill in the art to arrive at the claimed absorption peak and normalized extinction value of the composition in order to provide the optimum nail polish removing and cleaning properties to the composition because Minton et al teach that the amounts and types of required components added to the composition may be varied.   
s 1, 3, 4, 6-9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macneill et al (US 2016/0354295).
Macneill et al teach an acetone deficient composition including at least one polyol, at least one alkyl carbonate, at least one monoalcohol, and optionally, at least one hydrocarbon based non-volatile oil.  See Abstract.  Additionally, the composition may optionally contain at least one thickening polymer, at least one abrasive, at least one surfactant, from 0.1 to 5% of at least one coloring agents, etc.  See paras. 69-80.  Suitable thickening polymers include natural and synthetic polymers, etc.  Suitable abrasive agents include hollow silica microspheres, glass or ceramic microspheres, etc.  It has been found abrasive agents increase adhesion between the basecoat and the second coat (color coat) of the nail system, and it is believed that the increased adhesion between the basecoat and the second coat due to the presence of said abrasive agents allows for easier peel removal of the nail treatment application (peel off in one piece) without leaving any remaining film on the nail plate.  See paras. 134-138.  Suitable coloring agents include pigments, dyes, etc., wherein suitable dyes include Sudan Red, DC Red 17, etc., and suitable pigments include titanium dioxide, zirconium or cerium oxides, etc.  See paras. 139-148.  Note that, the coloring agents as taught by MacNeill et al are the same as those listed in paras. 33-40 of the instant specification.  Additionally, note that, the Examiner asserts that the broad teachings of Macneill et al suggests compositions having the absorption peak and normalized extinction value as recited by the instant claims because Macneill et al teach compositions containing the same components in the same amounts as recited by the instant claims.  

 Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing at least one solvent, a least one colorant, and the other requisite components of the composition in the same amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Macneill et al suggest a composition containing at least one solvent, a least one colorant, and the other requisite components of the composition in the same amounts as recited by the instant claims.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Minton et al (US 4,197,212) as applied to claims 1, 3, 4, and 6-8 above, and further in view of Macneill et al (US 2016/0354295).
Minton et al are relied upon as set forth above.  However, Minton et al do not teach the use of an abrasive agent in addition to the other requisite components of the composition as recited by the instant claims.  
Macneill et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an abrasive in the composition taught by Minton et al, with a reasonable expectation of success, because Macneill et al teach that the use of an abrasive in a similar composition allows for easier peel removal of the nail treatment application (peel off in one piece) without leaving any remaining film on . 
Response to Arguments
With respect to the rejection of the instant claims under 35 USC 102/103 using Minton et al (US 4,197,212), or Macneill et al under 35 USC 103, Applicant states that while achieving the claimed limitation of absorption peak range may be possible based on Minton et al or Macneill et al, the claimed limitations are not inherently present in Minton et al and/or Macneill et al.  Additionally, Applicant states that a system comprising titanium dioxide and a pearlescent comprising mica coated with titanium dioxide will not result in an absorbance peak as claimed.  
In response, note that, as stated above, the Examiner asserts, as stated previously, that the compositions as specifically taught by Minton et al would inherently have the same absorption peak and normalized extinction value as recited by the instant claims because Minton et al teach compositions containing the same components in the same amounts as recited by the instant claims.  Additionally, note that, Minton et al specifically teach compositions containing 0.6% titanium dioxide, 0.4% pearlescent agent, wherein pearlescent agents and more specifically, titanium dioxide are listed in paras. 33-35 of the instant specification as preferred colorants.  A rejection under 35 USC 102/103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic; once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an 
With respect to Macneill et al, the Examiner asserts that Macneill et al clearly teaches that the compositions may include 0.1 to 5% of at least one coloring agents, etc. (See paras. 69-80 of Macneill et al), wherein suitable coloring agents include pigments, dyes, etc., wherein suitable dyes include Sudan Red, DC Red 17, etc., and suitable pigments include titanium dioxide, zirconium or cerium oxides, etc. (See paras. 139-148 of Macneill et al), further wherein the coloring agents as taught by MacNeill et al are the same as those listed in paras. 33-40 of the instant specification.  
Additionally, note that, the Examiner asserts that the broad teachings of Macneill et al suggests compositions having the absorption peak and normalized extinction value as recited by the instant claims because Macneill et al teach compositions containing the same components, including colorants, in the same amounts as recited by the instant claims and further, such properties would flow naturally from the teachings of Macneill et al.  While Macneill et al do not specifically mention or discuss absorption peaks, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Note that, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention.  In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).  See MPEP 2144.  To render an invention obvious, the prior art does not have to address the same problem addressed by a patent applicant.  KSR Int’l Co. v. Teleflex Inc., 550, U.S. 398, 420 (2007); see also, In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (“As long as some motivation or suggestion to combine the references is provided by the prior art taken as a whole, the law does not require that the references be combined for the reasons contemplated by the inventor.”).  The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  See MPEP 2145(II.).  
Further, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).   “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2112.01(I).  In the instant case, the Examiner has provided reasoning tending to show the same absorption peaks and Applicant has provided no evidence or data showing that the compositions taught by Macneill et al do 
With respect to the rejection of instant claim 9 under 35 USC 103 using Minton et al, further in view of Macneill et al, Applicant states that the teachings of Minton et al are not sufficient to teach/suggest the claimed invention and that the teachings of Macneill et al are not sufficient to remedy the deficiencies of Minton et al.  Specifically, Applicant states that the abrasive agent allows the nail polish to more easily be peeled off without the use of a nail polish remover.  In response, note that, the Examiner asserts that the teachings of Minton et al are sufficient to teach/suggest the claimed invention for the reasons set forth above.  Additionally, the Examiner asserts that Macneill et al is analogous prior art relative to the claimed invention and Minton et al and that one of ordinary skill in the art clearly would have looked to the teachings of Macneill et al to cure the deficiencies of Minto et al with respect to instant claim 9.  Macneill et al is a secondary reference relied upon for its teaching of an abrasive.  The Examiner asserts that one of ordinary skill in the art clearly would have been motivated to use an abrasive in the composition taught by Minton et al, with a reasonable expectation of success, because Macneill et al teach that the use of an abrasive in a similar composition allows for easier peel removal of the nail treatment application (peel off in one piece) without leaving any remaining film on the nail plate and further, such removal properties would be desirable in the composition taught by Minton et al.  While the abrasive does help in 
Further, Applicant states that a Declaration has been submitted under 37 CFR 1.132 filed June 18, 2021, which is sufficient to show that the compositions taught by Minton et al or Macneill et al do not have the same absorption peak as recited by the instant claims.  Specifically, Applicant states that the 132 Declaration provides data showing that the titanium dioxide and black titanium dioxide having absorption peaks that fall within the scope of the instant claims and therefore, the compositions as taught by Minton et al and Macneill et al, which teach the use of titanium dioxide, would not fall with the scope of the instant claims.  In response, note that, the Examiner asserts that the 132 Declaration is not sufficient to show that the compositions taught by Minton et al or Macneill et al do not have the same absorption peak as recited by the instant claims.  While the 132 Declaration appears to show absorption peaks for titanium dioxide and black titanium dioxide, the Declaration provides no data (i.e., peaks) showing that the mixture of titanium oxide and pearlescent agent as taught by Minton et al or mixture of particular colorants as taught by Macneill et al, which are the same as those listed in the instant specification, do not have the specific absorption peak as recited by the instant claims.  Thus, the Examiner asserts that the 132 Declaration is not sufficient to show that the compositions taught by Minton et al or Macneill et al do not have the same absorption peak as recited by the instant claims.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571) 272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/G.R.D/September 13, 2021